Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Pagelof26 Page ID #81

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)

V Civil Action No. 3:21-cv-00021-GCS

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS. LLC, UNIVAR SOLUTIONS, INC
Defendant(s)

Nee Nee Nee Ne Nee Ne ee ee eee ee ee ee”

SUMMONS IN A CIVIL ACTION

BAYER CROPSCIENCE LP
To: (Defendant's name and address) ¢1. CORPORATION SERVICE COMPANY
2626 Glenwood Avenue, Suite 550
Raleigh, NC 27608

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The.answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: oy ain Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

owe 1-12-31 Oy Vea

Signature of Cle¥k or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 2of26 Page ID #82

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any) BAYER CROPSCIENCE LP

was received by me on (date)

 

C1) I personally served the summons on the individual at (place)

 

on (date) ; or

 

CI I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[I L served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 5 or
Cl I returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 3of26 Page ID #83

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS. LLC. UNIVAR SOLUTIONS, INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

Nee Nee Nae Nee Nee eee Ne re ee ee ee ee”

SUMMONS IN A CIVIL ACTION

. , BAYER CROPSCIENCE, INC.
To: (Defendant's name and address) Ber CropScience (North Carolina) Inc.
C/O CORPORATION SERVICE COMPANY
2626 Glenwood Avenue, Suite 550
Raleigh, NC 27608

CORTEVA INC.,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

pai —_\ bay btn 2

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page4of26 Page ID #84

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Bayer CropScience Inc./Bayer CropScience (NC) Inc.

 

was received by me on (date)

 

(J I personally served the summons on the individual at (place)

 

on (date) 5 or

 

CI I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(J I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
(1 I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page5of26 Page ID #85

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR SOLUTIONS. INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

ne Be ee

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) cerG RATION Oy STEM
1010 Dale StN
St Paul, MN 55117 - 5603

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. eorge E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT .

Date: \ —\2 ->\ (Sy Tams bal —

 

 

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 6of26 Page ID #86

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) CARGILL INCORPORATED

 

was received by me on (date)

 

CO) I personally served the summons on the individual at (place)

 

on (date) ; Or

 

CI L left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ; or
[ [returned the summons unexecuted because ; or
© Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 7of26 Page ID #87

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC. UNIVAR SOLUTIONS, INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

Nene Nene Nee Nee Nee Nee Nee Nee See eee Nee eee”

SUMMONS IN A CIVIL ACTION

. : BASF CORPORATION
To: (Defendant's name and address) C/O The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The.answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

 

Date: \-2-r\ By: amr Dr ugl—

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 8of26 Page ID #88

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) BASF CORPORATION

 

was received by me on (date)

 

(1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

Cl [left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
( Ireturned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page9of26 Page ID #89

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv.

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR SOLUTIONS, INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

Nee Ne ee Ne ee ee nee ee nee Nee ee Nee

SUMMONS IN A CIVIL ACTION

Syngenta Corporation

C/O THE CORPORATION TRUST COMPANY
CORPORATION TRUST CENTER

1209 ORANGE ST

Wilmington DE 19801

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The.answer or motion must be served on the plaintiff or plaintiffs attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: \-12. “>\ ae Vee Bang

Y Signature of Clerk or Députy Clerk

 

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 10o0f26 Page ID #90

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4()

This summons for (name of individual and title, ifany) Syngenta Corporation

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

( I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
J I returned the summons unexecuted because 3 or
( Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 11o0f26 Page ID #91

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)

Vv Civil Action No. 3:21-cv-00021-GCS

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS. LLC. UNIVAR SOLUTIONS. INC
Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) wont Corporation System Inc
1010 Dale St N
St Paul, MN 55117 - 5603

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The.answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: \ — a2 \ Py re Pius

 

 

Signature of Clerk or Deputy Clerk

 

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 12 of 26 Page ID #92

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Winfield Solutions, LLC

 

was received by me on (date)

 

(1 I personally served the summons on the individual at (place)

 

on. (date) ; Or

 

(I I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 5 or
(1 [returned the summons unexecuted because ; or
[ Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 13 o0f 26 Page ID #93

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv.

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS. LLC, UNIVAR SOLUTIONS, INC

Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

ee ee a ae

SUMMONS IN A CIVIL ACTION

UNIVAR SOLUTIONS, INC.
To: (Defendant's name and address) ic || L|INOIS CORPORATION SERVICE
801 ADLAI STEVENSON DRIVE
SPRINGFIELD, IL 62703

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The_answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: (ein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: \ = Is>-a| aw. lame ewes

Signature of Clerk or Deputy Clerk

 

 

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 14o0f26 Page ID #94

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) UNIVAR SOLUTIONS, INC.

 

was received by me on (date)

 

CI I personally served the summons on the individual at (place)

 

on (date) ; or

 

Cl I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(J I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
© LI returned the summons unexecuted because 5 or
© Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 15o0f26 Page ID #95

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of [llinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD

Civil Action No. 3:21-cv-00021-GCS

Newer Nema Nepean Ne Nee ee Nee ene eee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) iO Toa. AT SS OPERATIVES LTD.

SASKATOON SK S7K 0H2
CANADA

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The_answer or motion must be served on the plaintiff or plaintiffs attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: \- IY al By amano Bougl—

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 16 of 26 Page ID #96

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by F ed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) FEDERATED CO-OPERATIVES LTD.

 

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

Cl I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C3 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
© [returned the summons unexecuted because 5 or
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 17 of 26 Page ID #97

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR SOLUTIONS, INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Clo CORPORATION SERVICE COMPANY
2345 Rice Street Suite 230
Roseville, MN 55113

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The_answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: o-Gin Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

aon
Date: \ WR2\ Py, larove- Rih—

 

 

: Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 18o0f26 Page ID #98

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, ifany) CHS INC.

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

Cl I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
(1 I returned the summons unexecuted because ; or
CO) Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 19 of 26 Page ID #99

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)

Vv Civil Action No. 3:21-cv-00021-GCS

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC. UNIVAR SOLUTIONS. INC.

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Oo cn vortion Service Company
252 Little Falls Drive
Wilmington DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: | ~ hD| Bop , la wae Boog

 

 

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 20 of 26 Page ID #100

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) GROWMARK INC.

 

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) 3; or

 

CI I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(I I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
[returned the summons unexecuted because 5 or
C) Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 21o0f26 Page ID #101

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR SOLUTIONS, INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

Ne Nee Nae Nee ee ee ee ee ee ee ee ee”

SUMMONS IN A CIVIL ACTION

; IMPLOT AB RETAIL SUB, INC.

To: (Defendant's name and address) OlO CORPORATION SERVICE COMPANY
42550 W EXPLORER DR, STE 100
BOISE, ID 83713

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The_answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: \ -\3 2\ By lame Bau

~ Signature of Clerk or Deputy Clerk

 

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 22 of 26 Page ID #102

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, ifany) SIMPLOT AB RETAIL SUB, INC.

 

was received by me on (date)

 

C1) I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 [left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(J [served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
I returned the summons unexecuted because 3; or
© Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 23 of 26 Page ID #103

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv.

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS. LLC, UNIVAR SOLUTIONS, INC
Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

Nem Nem Nae Nae Nee Nee ae Ne Nee Nee ee ee”

SUMMONS IN A CIVIL ACTION

. , TENKOZ INC.
To: (Defendant's name and address) Registered Agent Peter Quittmeyer
2300 Peachtree Street, Ste 2300
Atlanta GA 30309

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. Theanswer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: \- INDI By ~ pede

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 24 of 26 Page ID #104

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

This summons for (name of individual and title, if any) TENKOZ INC.

 

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

CI I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

{J I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
fl I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 25 of26 Page ID #105

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Illinois

BARBARA PIPER, as Executrix of the Estate of
MICHAEL PIPER, Deceased, on behalf of herself and
all others similarly situated,

 

Plaintiff(s)
Vv

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC. UNIVAR SOLUTIONS, INC

Defendant(s)

Civil Action No. 3:21-cv-00021-GCS

Name Nee Nae ee Nee eee ee ee ee ee ee”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Co Corporation Trust Center

1209 Orange Street
Wilmington, Delaware 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The.answer or motion must be served on the plaintiff or plaintiff's attorney,

. George E. Zelcs
whose name and address are: Korein Tillery LLC

205 N. Michigan Avenue, Suite 1950
Chicago, IL 60601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: | -—Ip -> | Prilawre Pry fa

g Signature of Clerk dDeputy Clerk

 

 
Case 3:21-cv-00021-NJR Document 23 Filed 01/12/21 Page 26 of 26 Page ID #106

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:21-cv-00021-GCS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) CORTEVA INC.

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address, or

(J I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
( I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
